DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 9, and 10 in the reply filed on 6/2/21 is acknowledged.

Claim Objections
Claims 1-7, 9, and 10 are objected to because of the following informalities:  the justified formatting of claim 1 has produced spacing issues between the words. Claims 2-7, 9, and 10 depend on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 2014/0134099 A1).
Paul discloses a composition comprising: 0 to 30 wt% nickel, 0 to 20 wt% iron, and 0 to 20 wt% magnesium oxide on an alumina (aluminum oxide) support of 20-90 wt% (paragraph 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claim 1 above.
Paul discloses 20 wt% iron but not that Ni is 45 wt% and the MgO is 35 wt%. Paul does disclose that different compositions of catalyst are optimized for different usages (paragraphs 37, 38, and 40). It would have been obvious to one having ordinary skill in the art at the time of invention to optimize the ranges of Ni and MgO in Paul so as to optimize the efficacy of the catalyst for the appropriate reactions. See MPEP 2144.04 II.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claim 1 above, and further in view of Abrevaya (US 6,417,419 B1).
Paul does not disclose spherical supports as claimed. Abrevaya—in an invention for nickel-based catalysts on alumina supports for fuel processing—discloses spherical . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claim 1 above, and further in view of Anfang (US 2011/0062387 A1).
Paul does not disclose a honeycomb structure. Anfang—in an invention for nickel-based catalysts on alumina supports for fuel processing—discloses the use of honeycomb support structures so as to maximize surface area while controlling on which surfaces the catalyst can be applied (paragraph 22). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a honeycomb-shaped support structure in Paul so as to increase surface area of the catalyst while coating catalyst on the support in the desired manner as suggested by Anfang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725